Exhibit 4.2 THE FIRST OF LONG ISLAND CORPORATION Issuer and Wilmington Trust, National Association Trustee INDENTURE Dated as of SENIOR DEBT SECURITIES THE FIRST OF LONG ISLAND CORPORATION CERTAIN SECTIONS OF THIS INDENTURE RELATING TO SECTIONS , INCLUSIVE, OF THE TRUST INDENTURE ACT OF 1939: Trust Indenture Act Section Indenture Section §310(a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (b) 608; 610 §311(a) (b) §312(a) 701; 702 (b) (c) §313(a) (b) (c) (d) §314(a) (a)(4) (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) §315(a) 601, 603 (b) (c) (d) (e) §316(a) (a)(1)(A) 502; 512 (a)(1)(B) (a)(2) Not Applicable (b) (c) §317(a)(1) (a)(2) (b) §318(a) NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. i table of contents Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions 1 Section 102. Compliance Certificates and Opinions 7 Section 103. Form of Documents Delivered to Trustee 8 Section 104. Acts of Holders; Record Dates 8 Section 105. Notices, Etc., to Trustee and the Company 10 Section 106. Notice to Holders; Waiver 10 Section 107. Conflict with Trust Indenture Act 10 Section 108. Effect of Headings and Table of Contents 11 Section 109. Successors and Assigns 11 Section 110. Separability Clause 11 Section 111. Benefits of Indenture 11 Section 112. Governing Law 11 Section 113. Legal Holidays 11 Section 114. Language of Notices, Etc. 11 Section 115. Interest Limitation 12 Section 116. No Personal Liability of Officers, Directors, Employees or Shareholders 12 Section 117. Applicability of Depositary 13 ARTICLE II SECURITY FORMS Section 201. Forms Generally 13 Section 202. Form of Face of Security 13 Section 203. Form of Reverse of Security 16 Section 204. Global Securities 20 Section 205. Form of Trustee's Certificate and Authorization 21 ARTICLE III THE SECURITIES Section 301. Amount Unlimited; Issuable in Series 22 Section 302. Denominations 25 Section 303. Execution, Authentication, Delivery and Dating 25 Section 304. Temporary Securities 27 Section 305. Registration, Registration of Transfer and Exchange 28 Section 306. Mutilated, Destroyed, Lost and Stolen Securities 29 Section 307. Payment of Interest; Interest Rights Preserved 30 Section 308. Persons Deemed Owners 31 Section 309. Cancellation 32 Section 310. Computation of Interest 32 Section 311. CUSIP Numbers 32 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IV SATISFACTION AND DISCHARGE Section 401. Satisfaction and Discharge of Indenture 32 Section 402. Application of Trust Money 33 ARTICLE V REMEDIES Section 501. Events of Default 34 Section 502. Acceleration of Maturity; Rescission and Annulment 35 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee 35 Section 504. Trustee May File Proofs of Claim 36 Section 505. Trustee May Enforce Claims Without Possession of Securities 37 Section 506. Application of Money Collected 37 Section 507. Limitation on Suits 37 Section 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 38 Section 509. Restoration of Rights and Remedies 38 Section 510. Rights and Remedies Cumulative 38 Section 511. Delay or Omission Not Waiver 38 Section 512. Control by Holders 39 Section 513. Waiver of Past Defaults 39 Section 514. Undertaking for Costs 39 ARTICLE VI THE TRUSTEE Section 601. Certain Duties and Responsibilities 40 Section 602. Notice of Defaults 41 Section 603. Certain Rights of Trustee 41 Section 604. Not Responsible for Recitals or Issuance of Securities 42 Section 605. May Hold Securities 43 Section 606. Money Held in Trust 43 Section 607. Compensation and Reimbursement 43 Section 608. Disqualification; Conflicting Interests 44 Section 609. Corporate Trustee Required; Eligibility 44 Section 610. Resignation and Removal; Appointment of Successor 44 Section 611. Acceptance of Appointment by Successor 45 Section 612. Merger, Conversion, Consolidation or Succession to Business 46 Section 613. Preferential Collection of Claims Against the Company 47 Section 614. Appointment of Authenticating Agent 47 iii TABLE OF CONTENTS (continued) Page ARTICLE VII HOLDERS' LISTS AND REPORTS BY TRUSTEE AND THE COMPANY Section 701. The Company to Furnish Trustee Names and Addresses of Holders 48 Section 702. Preservation of Information; Communications to Holders 49 Section 703. Reports by Trustee 49 Section 704. Reports by the Company 49 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE Section 801. The Company May Consolidate, Etc., Only on Certain Terms 50 Section 802. Successor Substituted 50 ARTICLE IX SUPPLEMENTAL INDENTURES Section 901. Supplemental Indentures Without Consent of Holders 51 Section 902. Supplemental Indentures with Consent of Holders 52 Section 903. Execution of Supplemental Indentures 52 Section 904. Effect of Supplemental Indentures 53 Section 905. Conformity with Trust Indenture Act 53 Section 906. Reference in Securities to Supplemental Indentures 53 ARTICLE X COVENANTS Section 1001. Payment of Principal, Premium and Interest 53 Section 1002. Maintenance of Office or Agency 53 Section 1003. Money for Securities Payments to Be Held in Trust 54 Section 1004. Statement by Officers as to Default 55 Section 1005. Waiver of Certain Covenants 55 ARTICLE XI REDEMPTION OF SECURITIES Section 1101. Applicability of Article 56 Section 1102. Election to Redeem; Notice to Trustee 56 Section 1103. Selection by Trustee of Securities to be Redeemed 56 Section 1104. Notice of Redemption 57 Section 1105. Deposit of Redemption Price 57 Section 1106. Securities Payable on Redemption Date 57 Section 1107. Securities Redeemed in Part 58 iv TABLE OF CONTENTS (continued) Page ARTICLE XII SINKING FUNDS Section 1201. Applicability of Article 58 Section 1202. Satisfaction of Sinking Fund Payments with Securities 58 Section 1203. Redemption of Securities for Sinking Fund 59 ARTICLE XIII DEFEASANCE Section 1301. Applicability of Article 59 Section 1302. Legal Defeasance 59 Section 1303. Covenant Defeasance 61 Section 1304. Application by Trustee of Funds Deposited for Payment of Securities 62 Section 1305. Repayment to the Company 63 Section 1306. Reinstatement 63 v INDENTURE dated as of , between THE FIRST OF LONG ISLAND CORPORATION, a New York corporation (the "Company"), having its principal office at 10 Glen Head Road, Glen Head, New York 11545, and Wilmington Trust, National Association, aNational Banking Association(the "Trustee"), having its principal office at 1100 N. Market Street, Wilmington, Delaware 19890. RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (the "Securities"), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act that are required to be a part of this Indenture and, to the extent applicable, shall be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101.
